DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Patrick Lai (Reg. 65208) per a telephone interview on 06/03/2022.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 03/02/2021):

Claim Amendments:

1. (Currently Amended) An operation method of a user equipment (UE) based on one primary cell (PCell) and one or more secondary cells (SCells) in a wireless communication system, the operation method comprising: 
detecting occurrence of beam failure of a first SCell among the one or more SCells; 
performing beam failure recovery (BFR) for the first SCell using a physical random access channel (PRACH) resource related to the PCell on the PCell; and 
based on a relationship between a first reference signal associated with [[a]] the PRACH resource on which the BFR is successful and a second reference signal included in a reference signal set related to the first SCell, (i) changing an uplink beam of the first SCell based on the PRACH resource on which the BFR is successful or (ii) maintaining the uplink beam of the first SCell.

3. (Currently Amended) The method of claim 1, wherein the PRACH resource used for the BFR for the first SCell: 
(i) has a correlation relation with a reference signal related to the PCell, and 
(ii) is related to a PRACH resource for contention-based random access (CBRA).

7. (Currently Amended) The method of claim 5, wherein, based on the first reference signal having no spatial QCL relation with all second reference signals included in the reference signal set related to the first SCell, the 

9. (Currently Amended) A user equipment (UE) operating based on one primary cell (PCell) and one or more secondary cells (SCells) in a wireless communication system, the UE comprising: at least one transmitter; at least one receiver; at least one processor; and at least one memory operably connected to the at least one processor, for storing instructions for causing the at least one processor to perform a specific operation when the instructions are executed, wherein the specific operation includes: 
detecting occurrence of beam failure of a first SCell among the one or more SCells; 
performing beam failure recovery (BFR) for the first SCell using a physical random access channel (PRACH) resource related to the PCell on the PCell; and 
based on a relationship between a first reference signal associated with [[a]] the PRACH resource on which the BFR is successful and a second reference signal included in a reference signal set related to the first SCell, (i) changing an uplink beam of the first SCell based on the PRACH resource on which the BFR is successful or (ii) maintaining the uplink beam of the first SCell.

12. (Currently Amended) The UE of claim 9, wherein the PRACH resource used for the BFR for the first SCell: 
(i) has a correlation relation with a reference signal related to the PCell, and 
(ii) is related to a PRACH resource for contention-based random access (CBRA).

Reasons for Allowance
Claims 1-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses a BFR operation at a user device using a first reference signal and a second reference signal. Based on a relationship such as Quasi CoLocation (QCL) between the two reference signals, the operation determines to switche an uplink beam of a first secondary cell or maintain the uplink beam.
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
An operation method of a user equipment (UE) based on one primary cell (PCell) and one or more secondary cells (SCells) in a wireless communication system, the operation method comprising: 
detecting occurrence of beam failure of a first SCell among the one or more SCells; 
performing beam failure recovery (BFR) for the first SCell using a physical random access channel (PRACH) resource related to the PCell on the PCell; and 
based on a relationship between a first reference signal associated with the PRACH resource on which the BFR is successful and a second reference signal included in a reference signal set related to the first SCell, (i) changing an uplink beam of the first SCell based on the PRACH resource on which the BFR is successful or (ii) maintaining the uplink beam of the first SCell.

	Cheng et al. (US 11,032,760) discloses a cell selection method for BFR at a user device that receives an instruction for BFR from a base station and selects a secondary cell to perform the BFR based on the instruction which contains a radio resource control message, a medium access control – control element or downlink control information.
Guo (US 2022/0052749) discloses a method of BFR for a secondary cell. Guo’s method includes configuring a parameter indicating its user device to perform the BFR for a bandwidth part (BWP) in a first SCell and a new beam identification reference signal indicating the UE to perform the BFR for a BWP in the first SCell.
Cirik et al. (US 2019/0349061) discloses a method for BFR at a wireless device which prioritize a transmission for the BFR by dropping the scheduled transmission and transmitting a transmission of the BFR.
Cirik et al. (US 2020/0221485) discloses a base station scheduling data such as control information comprising indications of wireless resources for a user device to receive data based on determinations or conditions satisfying a time offset.
	
Regarding claim 9, the claim contains similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-8 and 10-17, these claims depend from claims 1 and 9, respectively and thus are allowed for the same reason stated above for claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411